— In a proceeding pursuant to CPLR article 78 to compel the New York State Division of Parole to compute the remaining portion of a 1977 prison term separate and apart from a later prison term which was imposed for a crime the petitioner committed while on parole, the petitioner appeals from a judgment of the Supreme Court, Orange County (Weiner, J.), dated November 27, 1984, which dismissed the proceeding.
*520Ordered that the appeal is dismissed as academic, without costs or disbursements.
The petitioner’s maximum aggregate prison terms expired on December 10, 1986. Since he has already completed his sentences the issue he raises is academic. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.